DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 10/27/2022.  In the amendment, claim 1 has been amended.
Response to Arguments
Applicant’s arguments made alongside the amendments filed on 10/27/2022 are made in view of the currently amended claims, in particular the amendment to claim 1 which narrows the claim to include both the first and second position, as opposed to the alternate recitation that was previously recited.  This amendment overcame the previous prior art rejection, however, previously cited pertinent prior art US Pat. No. 9,095,683 now reads on some of the pending claims as amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Pat. No. 9,095,683 B2).
Regarding claim 1, Hall et al. disclose a puncture device for creating a TIPS shunt (intended use), comprising: a puncture needle 30 (Figs. 3A-3C; ‘30B’is distal tip of the needle 30), a sheath 16/26 (Figs. 3A-3C), the sheath 16/26 being arranged to surround the puncture needle 30, the puncture needle 30 being slidably arranged inside the sheath 16/26 so that the puncture needle 30 can be moved between a first position in which the puncture needle 30 protrudes beyond the distal end of the sheath 16/26 (Fig. 3B) and a second position where a tip of the puncture needle 30 is retracted into the sheath 16/26 (Fig. 3B), the sheath 16/26 and the puncture needle 30 being arranged so that in the second position, blood can be aspirated into the sheath 16/26 through a gap between the puncture needle 30 and the sheath 16/26 (gap can be seen in Fig. 3C & Fig. 9B), a locking means 48/50A/50B (Figs. 3B & 3C; column 4, line 28 to column 5, line 21), the locking means 48/50A/50B being arranged for releasably locking the puncture needle 30 in the first and the second position (Figs. 3B & 3C; column 4, line 28 to column 5, line 21).
Regarding claim 2, Hall et al. further disclose wherein the device being arranged so that in the first position, the puncture needle 30 extends beyond a distal end of the lumen of the sheath 16/26 so as to prevent a liquid from entering the lumen through the distal end of the lumen (shown in detail in Fig. 9A).
Regarding claim 3, Hall et al. further disclose wherein the sheath 16/26 having a distal portion 26 that is tapering towards the distal end, the distal portion preferably having the shape of a truncated cone (Figs. 3A-3C & 9A-9C).
Regarding claim 5, the limitation ‘the locking means being arranged so as to provide a locking force that is strong enough to hold the puncture needle in the first position when puncturing diseased liver parenchyma’ does not provide any quantitative element that defines what is considered ‘strong enough’, however, it is considered that the tooth and notch locking mechanism of Hall et al.’s device would be capable of withstanding the opposing forces of the liver parenchyma when the needle punctures it since the needle is intended to be inserted through skin (Fig. 7A) which is considered to be a relatively tough tissue, without dislodging it from its locked position. For these reasons, the locking means of Hall et al. anticipates the claim language.
Regarding claim 6, Hall et al. further disclose wherein the puncture device further comprising an adapter element 14 (Fig. 3A-3C), the adapter element 14 comprising a needle inlet through which the puncture needle 30 is inserted (Figs. 3A-3C).  Regarding the remaining limitations ‘the adapter element preferably further comprising a side port arranged so as to branch off from the adapter element at an angle relative to the needle inlet, the side port being arranged for injecting and/or aspirating fluid into and/or from the lumen of the sheath, the side port preferably comprising a Luer connector’ these are not necessarily required by the prior art since they follow the clause ‘preferably’ further comprising, which is not a definitive claiming of the structures as part of the claimed device.
Regarding claim 7, Hall et al. further disclose wherein the needle inlet 14 comprising a Luer connector 22B (Figs. 3A-3C).
Regarding 12, Hall et al. further disclose a method of assembling a puncture device according to claim 1 (see rejection of claim 1 above), the method comprising: providing the puncture needle 30, providing the sheath 16/26, providing the locking means 48/50A/50B, and arranging the puncture needle 30 inside the sheath 16/26 so that the locking means 48/50A/50B releasably locks the puncture needle 30 in the first position or the second position relative to the sheath (Figs. 3A-3C). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pat. No. 9,095,683 B2) in view of Yoon (US Pat. No. 5,645,076).

Regarding claim 4, Hall et al. fail to explicitly disclose wherein the puncture needle has a pyramidal tip. However, Yoon teaches multiple hollow and solid needle puncture tip shapes to include a pyramidal shape (column 5, line 65 to column 6, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a Known puncture tip shape of a pyramid, as suggested and taught by Yoon, to modify Hall et al.’s puncture needle tip.
10.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pat. No. 9,095,683 B2) in view of Vardi et al. (US Pub. No. 2020/0170662 A1).
Regarding claim 8, Hall et al. fail to explicitly disclose wherein the sheath comprising a proximal segment and a distal segment that is joined to the proximal segment, the proximal segment comprising a stiffening structure that causes the proximal segment to have a higher flexural rigidity than the distal segment, the stiffening structure preferably (EXAMINER NOTE: see rejection of claim 6 above with reference to the use of ‘preferably’ in the claim language) comprising a braided and/or a coiled structure. Hall et al. does disclose that the distal end of sheath 16/26 flexes during advancement into the vessel of the patient while the proximal portion remains outside of the vessel (column 4, line 64 to column 5, line 6). Vardi et al. teach the use of a stainless steel or nitinol braid to add stiffness to a catheter/sheath (paragraphs [0087] & [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stiffening element such as a stainless steel or nitinol braid in a catheter to increase the flexural rigidity thereof, as suggested and taught by Vardi et al., for the purpose of providing the external proximal portion of Hall et al.’s sheath 16/26 with sufficient rigidity to control the advancement of the more flexible distal end of the sheath 16/26 through the vessel wall.  If the proximal end of the sheath 16/26 were to be as flexible as the distal end, this could cause a lack of sufficient structural integrity to allow for puncturing and advancement through the vessel wall.  Therefore, having such a designed segmented flexible vs rigid segments would be desirable to a user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 18, 2022